*294Judgment, Supreme Court, New York County (Edward J. McLaughlin, J), rendered January 20, 2005, convicting defendant, after a jury trial, of two counts of perjury in the first degree, and sentencing her to concurrent terms of lVs to 4 years, unanimously affirmed.
Defendant’s arguments concerning corroboration of accomplice testimony are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the trial witnesses were not accomplices to the crime, perjury before the grand jury, with which defendant was charged; that certain of the witnesses may have jointly participated with defendant in other illegal activity to which the perjury related is of no moment (People v McAuliffe, 36 NY2d 820 [1975]).
Defendant’s argument that evidence of uncharged crimes was improperly admitted also is unpreserved and we similarly decline to review it in the interest of justice. Again, however, were we to review it, we would reject it. The court properly exercised its discretion in receiving background evidence of a pattern of criminal conduct by defendant and others that directly related to the perjury charge, and that was not inflammatory or unduly prejudicial (see People v Scarola, 71 NY2d 769, 777 [1988]).
We perceive no basis to disturb the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims we would reject them. Concur—Saxe, J.P., Marlow, Ellerin, Gonzalez and McGuire, JJ.